Case 2:20-cv-02539-JPM-cgc Document 26 Filed 09/24/20 Page 1 of 4                                  PageID 292




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
______________________________________________________________________________

DONAL M. MCDONAGH and                  )
MICHELE R. MCDONAGH,                   )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )        Case 2:20-cv-02539-JMP-cgc
                                       )
SCIG SERIES III TRUST,                 )
SN SERVICING CORPORATION,              )
U.S. BANK TRUST NATIONAL               )
ASSOCIATION, and                       )
EDWARD RUSSELL, Substitute Trustee,    )
                                       )
      Defendant.                       )
______________________________________________________________________________

                            SCHEDULING ORDER
______________________________________________________________________________

        This Cause was before the Court for a scheduling conference held pursuant to Local Rule
16.2, on September 17, 2020. Present were Derek W. Whitlock, counsel for plaintiff, and Patty
Whitehead, counsel for defendants, U.S. Bank National Association, as Trustee for SCIG Series
III Trust and SN Servicing Corporation, and Edward Russell, pro se. Prior to the scheduling
conference, on August 6, 2020, the parties met and conferred in compliance with Federal Rule of
Civil Procedure 26(f).

        Plaintiffs Donal and Michele McDonagh sue to enjoin foreclosure on property located at
2416 Sanders Ridge Ln. Germantown, TN 38138 (“Property”), and assert related claims for
breach of contract, breach of the covenant of good faith and fair dealing, violations of the Fair
Debt Collection Act, violations of the Tennessee Consumer Protection Act, and Violations of
“12 U.S.C. 2601.” 1 (ECF No. 1-1 at PageID 7-8.) Plaintiffs acquired titled to the Property on
August 29, 2007 and executed a deed of trust for Trust One Bank. (Id. at PageID 9.) Plaintiffs
filed for Bankruptcy on July 20, 2012. (Id.) In April 2018, Plaintiffs assert that Defendants
began sending collection notices, even though the Defendants were not assigned the debt until
September 21, 2018. (Id.) Plaintiffs allege that there have been problems with the Defendants
communication and refinancing procedures ever since. (Id. at PageID 9-13.)

       Defendants SN Servicing Corporation (“SN Servicing”) and U.S. Bank Trust National
Association, as trustee for SCIG Services III Trust (“U.S Bank”) filed a Motion to Dismiss under

1
 12 U.S.C. § 2601 lists only the “Congressional findings and purpose” behind the Real Estate Settlement Procedures
of Title 12.
Case 2:20-cv-02539-JPM-cgc Document 26 Filed 09/24/20 Page 2 of 4                      PageID 293




12(b)(1) and (6). (ECF No. 13.) They assert numerous grounds for the dismissal of the
Plaintiffs’ claims, including that (1) the Plaintiffs’ request for an injunction is moot as a TRO
was issued by the Chancery Court suspending the sale and no new date has been set. (ECF No.
13-1 at PageID 134); the breach of contract and breach of good faith claims are invalid because
there is no privity between the parties (Id. at PageID 134-5); (3) Plaintiffs failed to sufficiently
plead that the Defendants are debt collectors under the law (Id. at PageID 137) and the
Defendants did not violate the law.

        Defendant Edward Russell, pro se, filed both an answer and a Motion to Dismiss
pursuant to 12(b)(6). (ECF Nos. 16, 17.) Defendant Russell states that “Mr. Russell has been
named in the Complaint solely in his capacity as trustee under the subject deed of trust and is
therefore not a necessary party to this action. There are no allegations against Mr. Russell outside
of his role as trustee.” (ECF No. 16 at PageID 174.) Mr. Russell was dismissed from the matter
on August 21, 2020.

The following dates are established as the final deadlines for:

INITIAL DISCLOSURES PURSUANT TO FED. R. CIV. P. 26(a)(1): August 27, 2020

MOTIONS TO JOIN PARTIES: October 12, 2020 (Plaintiff to amend Complaint by October
16th. Defendants will have until October 23rd to refile motion to dismiss if no amended
Complaint is filed.)

MOTIONS TO AMEND PLEADINGS: October 12, 2020

MOTIONS TO DISMISS: November 11, 2020 (Motion to dismiss is pending.)

ALTERNATIVE DISPUTE RESOLUTION:

       (a) ADR DEADLINE PURSUANT TO ADR PLAN RULE 4.3(a): November 5, 2020

       (b) SELECTION OF MEDIATOR PURSUANT TO ADR PLAN RULE 5.4(c):

               Mediator's Name: Attorneys to discuss possible resolution.

COMPLETING ALL DISCOVERY: May 20, 2021

   (a) WRITTEN DISCOVERY: April 20, 2021
   (b) DEPOSITIONS: May 20, 2021

EXPERT WITNESS DISCLOSURES PURSUANT TO FED. R. CIV. P. 26(a)(2) (No
experts are anticipated):

   (a) DISCLOSURE OF PLAINTIFF’S (OR PARTY WITH BURDEN OF PROOF)
       RULE 26(a)(2) EXPERT INFORMATION: March 22, 2021
Case 2:20-cv-02539-JPM-cgc Document 26 Filed 09/24/20 Page 3 of 4                     PageID 294




     (b) DISCLOSURE OF DEFENDANT’S (OR OPPOSING PARTY) RULE 26(a)(2)
         EXPERT INFORMATION: March 22, 2021
     (c) EXPERT WITNESS DEPOSITIONS: March 22, 2021

MOTIONS TO EXCLUDE EXPERTS UNDER F.R.E. 702/DAUBERT MOTIONS:
May 4, 2021 (Not anticipated)

SUPPLEMENTATION UNDER RULE 26(e)(1): May 20, 2021

FILING DISPOSITIVE MOTIONS: June 2, 2021

TRIAL:

1.     The jury trial in this matter, which is anticipated to last 3 days, is set to begin on August
       30, 2021 at 9:30 a.m. in a courtroom to be designated by the District Court courtroom
       sharing plan.

2.     A pretrial conference is set for August 20, 2021 at 9:30 a.m.

3.     The joint proposed pretrial order, proposed verdict form, proposed jury
       instructions, proposed voir dire questions, and motions in limine are due by no later
       than 4:30 p.m. on August 11, 2021.

OTHER RELEVANT MATTERS:

        As required by Local Rule 26.1(e), the parties have conferred as to whether they will seek
discovery of electronically stored information (“e-discovery”) and have not reached an
agreement regarding e-discovery and will comply with the default standards described in Local
Rule 26.1(e) until such time, if ever, the parties reach an agreement and the Court approves the
parties’ e-discovery plan.

        Pursuant to agreement of the parties, if privileged or protected information is
inadvertently produced, the producing party may, by timely notice, assert the privilege or
protection and obtain the return of the materials without waiver.

       No depositions may be scheduled to occur after the discovery deadline. All discovery
requests or other discovery-related filings that require a response must be filed sufficiently in
advance of the discovery deadline to enable the opposing party to respond by the time permitted
by the Rules prior to that date.

        Motions to compel discovery are to be filed and served within 45 days of the default or
service of the response, answer, or objection that is the subject of the motion. However, if such
default or service occurs within 30 days before the discovery deadline, the motion to compel
must be filed within 30 days after such default or service
Case 2:20-cv-02539-JPM-cgc Document 26 Filed 09/24/20 Page 4 of 4                     PageID 295




        The parties may engage in ADR at their discretion by the ADR deadline. If any party
determines that mediation is unlikely to be successful, would not be cost effective, or is a
procedure in which they do not wish to engage, they may file a Notice of Intent not to engage in
mediation. Upon such notice, the mediation shall be cancelled. Pursuant to Local Rule 16.2(d),
if the parties choose to engage in mediation, within 7 days of completion of ADR, the parties
shall file a notice confirming that the ADR was conducted and indicating whether it was
successful or unsuccessful, without disclosing the parties’ respective positions at the ADR.

        Pursuant to Local Rule 7.2(a)(1)(A), all motions, except motions pursuant to Fed. R. Civ.
P. 12, 56, 59, and 60, shall be accompanied by a proposed order in a word processing format sent
to the ECF mailbox of the presiding judge.

       Pursuant to Local Rule 7.2(a)(1)(B), the parties are required to consult prior to filing any
motion (except motions filed pursuant to Fed. R. Civ. P. 12, 56, 59, and 60).

        The opposing party must file a response to any opposed motion. Pursuant to Local Rule
7.2(a)(2), a party’s failure to respond timely to any motion, other than one requesting dismissal
of a claim or action, may be deemed good grounds for granting the motion.

       Neither party may file an additional reply to any motion, other than a motion filed
pursuant to Fed. R. Civ. P. 12(b) or 56. As provided by Local Rule 7.2(c), if a party believes that
a reply is necessary, it shall file a motion for leave to file a reply accompanied by a
memorandum setting forth the reasons for which a reply is required within seven days of service
of the response. Pursuant to Local Rules 12.1(c) and 56.1(c), a party moving for summary
judgment or to dismiss may file a reply within 14 days after being served with the response in
opposition to the motion.

       The parties do not consent to trial before the Magistrate Judge.

       This order has been entered after consultation with the parties. Absent good cause shown,
the deadlines set by this order will not be modified or extended.

       IT IS SO ORDERED.


                                             /s/ Jon P. McCalla _________________
                                             PRESIDING UNITED STATES JUDGE
